DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on February 3, 2022 for application S/N 16/812,064. After further thorough search, argument consideration and examination of the present application and in light of the prior arts made of record, claim 1-20 are allowed. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 16/812,064 was given via email by Mr. Brett A. Krueger (Registration No. 54,243) on 2/15/2022.

	Amendments to claim 1, 10 and 19 (Claim dated 2/3/2022) were made. The application has been amended as follows:


A computerized method of migrating or restoring a server database such that the migrated server database can be used before data has copied to storage for the migrated server database, the method comprising:
in response to a user initiating a migration of a server database, storing a copy of data used by the server database in a copy storage, the copy storage being different storage than a first storage used by the server database; 
mounting the copy of data in the copy storage to a second server database such that the second server database can use the copy of data on the copy storage;
bringing the second server database online, the second server database using the copy of data on the copy storage;
copying the copy of data to a second storage;
after copying the copy of data to the second storage, determining a change in the copy of data at the copy storage, the change made by the second server database;
updating the copy of data stored at the second storage with the determined change;
after updating the copy of data stored at the second storage, determining whether the user has initiated finalization of the migration of the server database;
when the user has not initiated finalization, updating the copy of data stored at the second storage with any second determined change in the copy of data made by the second server database; and
when the user has initiated finalization, finalizing migration to the second server database, the finalization comprising:
switching the second server database to use the second storage; and
unmounting the copy of data in the copy storage, thereby permitting use of the second server database before copying the copy of data to the second storage.




A system for migrating or restoring a server database such that the migrated server database can be used before data has copied to storage for the migrated server database, the system comprising:
a processor;
a memory coupled to the processor and including instructions that, when executed by the processor, cause the processor to: 
in response to a user imitating migration of a server database, store a copy of data used by the server database in a copy storage, the copy storage being different storage than a first storage used by the server database; 
mount the copy of data in the copy storage to a second server database such that the second server database can use the copy of data on the copy storage;
bring the second server database online, the second server database using the copy of data on the copy storage;
copy the copy of data to a second storage;
after copying the copy of data to the second storage, determine a change in the copy of data at the copy storage, the change made by the second server database;
update the copy of data stored at the second storage with the determined change;
after updating the copy of data stored at the second storage, determine whether the user has initiated finalization of the migration of the server database;
when the user has not initiated finalization, update the copy of data stored at the second storage with any second determined change in the copy of data made by the second server database; and
when the user has initiated finalization, finalize migration to the second server database, the finalization comprising:
switching the second server database to use the second storage; and
unmounting the copy of data in the copy storage,


Claim 19 (Amendment):
		A non-transitory computer readable medium having executable instructions operable to cause an apparatus to:
store a copy of data used by a server database in a copy storage, the copy storage being different storage than a first storage used by the server database; 
mount the copy of data in the copy storage to a second server database such that the second server database can use the copy of data on the copy storage;
bring the second server database online, the second server database using the copy of data on the copy storage;
copy the copy of data to a second storage;
after copying the copy of data to the second storage, determine a change in the copy of data at the copy storage, the change made by the second server database;
update the copy of data stored at the second storage with the determined change;
after updating the copy of data stored at the second storage, determine whether a user has initialed finalization;
when the user has not initiated finalization, update the copy of data stored at the second storage with any second determined change in the copy of data made by the second server database; and 
when the user has initiated finalization, finalize migration to the second server database, comprising:
switching the second server database to use the second storage; and
unmounting the copy of data in the copy storage, thereby permitting use of the second server database before copying the copy of data to the second storage. 



Allowable Subject Matter

Claims 1-20 submitted on February 3, 2021 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 1.
Tekade teaches database migration from source to target, restoring/migrating database from copied database, and Tekade further teaches mounting copied database. Prior art Khandkar teaches copying copied data from backup database to a host storage and switching any database server’s temporary data source or storage to another storage or data source but, the prior arts of record do not specifically suggest “after updating the copy of data stored at the second storage, determining whether the user has initiated finalization of the migration of the server database;
when the user has not initiated finalization, updating the copy of data stored at the second storage with any second determined change in the copy of data made by the second server database;” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  


The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 10.
Tekade teaches database migration from source to target, restoring/migrating database from copied database, and Tekade further teaches mounting copied database. Prior art Khandkar teaches copying copied data from backup database to a host storage and switching any database server’s temporary data source or storage to another storage or data source but, the prior arts of record do not specifically suggest “after updating the copy of data stored at the second storage, determine whether the user has initiated finalization of the migration of the server database;
when the user has not initiated finalization, update the copy of data stored at the second storage with any second determined change in the copy of data made by the second server database;” with all the other limitations recited in the independent claims 10.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 10 is allowed.  

Claim 19 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 19.
Tekade teaches database migration from source to target, restoring/migrating database from copied database, and Tekade further teaches mounting copied database. Prior art Khandkar teaches copying copied data from backup database to a host storage and switching any database server’s temporary data source or storage to another storage or data source but, the prior arts of record do not specifically suggest “after updating the copy of data stored at the second storage, determine whether a user has initialed finalization;
when the user has not initiated finalization, update the copy of data stored at the second storage with any second determined change in the copy of data made by the second server database;” with all the other limitations recited in the independent claims 19.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 19 is allowed. 

The dependent claim 2-9, 11-18 and 20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed. 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDULLAH A DAUD/Examiner, Art Unit 2164     

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164